                              UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION

IN RE:
         Garvin D. Freeman
         Kathryn S. Barbour Freeman
                                                                   Case No. 16-54594-PJS
                                                                   Chapter 13
                                                                   HON. Phillip J. Shefferly
                 Debtor(s).
                                            /


          MOTION FOR CIVIL CONTEMPT FOR DISOBEDIENCE OF THIS COURT’S
          ORDER DATED SEPTEMBER 10, 2018 COMPELLING ADAM J. GANTZ TO
                            DISGORGE ATTORNEY FEES


         NOW COMES Garvin D. Freeman and Kathryn S. Barbour Freeman, Debtors herein, by and

through their attorneys, CHARLES J. SCHNEIDER, P.C., and moves this Honorable to cite Debtors’ former

attorney Adam J. Gantz (hereinafter referred to as “Gantz”) for his civil contempt for disobedience of this

Court's Order dated September 10, 2018 compelling Gantz to Disgorge Attorney fees as follows:

         1.      Debtors filed the above-captioned Chapter 13 case on October 26, 2016.

         2.      This Court has jurisdiction over this proceeding, which arises in a case under the

                 Bankruptcy Code and concerns property of the Debtor, pursuant to 28 U.S.C. § 1334.

         3.      This is a core proceeding pursuant to 28 U.S.C. §157 (b)(2)(E).

         4.      Venue is proper pursuant to 28 U.S.C. §1409(b).

         5.      Gantz is the former attorney of record in the within bankruptcy case who commenced the

         chapter 13 case to save the Debtors' home from an imminent foreclosure.

         6.      On February 26, 2018, Debtors sought new representation in the within case and the

         undersigned attorney filed his substitution with the Court as attorney of record.

         7.      Subsequently, on April 16, 2018 Debtors, through their successor counsel Charles J.

         Schneider P.C., filed a motion with the Court seeking disgorgement of attorney fees and for damages

                                                                                                           1




   16-54594-pjs        Doc 70      Filed 12/28/18      Entered 12/28/18 16:26:10             Page 1 of 9
   relating to Gantz’s failure to file a protective claim regarding Stonecrest Financial.

   (See Debtors’ Motion For Disgorgement, Docket #36)

   8.     After Court Ordered Mediation, the Court issued its Opinion Granting In Part And Denying

   In Part Motion For An Award of Damages and Disgorgement Of Attorney Fees. (See Docket # 66,

   Opinion entered on Sept. 10, 2018. )

   9.    The Court also issued an Order Granting In Part And Denying In Part Motion For An Award

   of Damages and Disgorgement Of Attorney Fees. (See Docket # 67, Order entered on September 10,

   2018, hereinafter referred to as the “Order.” )

   10.     In pertinent part, the Order requires Gantz to promptly disgorge fees as follows:

            IT IS FURTHER ORDERED that Gantz must disgorge $3,500.00 of attorney
           fees. Gantz must promptly pay the disgorged fees to the Debtors, c/o their attorney
           Charles J. Schneider, 39319 Plymouth Road, Ste 1, Livonia, MI 48150.

   11.    On October 12, 2018, fully one month after entry of the Court’s Order directing prompt

   disgorgement of fees and after receiving no contact or payment from former counsel, the undersigned

   counsel contacted Gantz requesting compliance with the Order.

   12.    On October 12, 2018, Gantz responded via email that payment would be tendered.

   13.     Subsequent to the October 12, 2018 correspondences between the parties, there has been

   additional correspondences about the compliance with the Court’s September 10th, Order as well as

   a filing of a prior Motion seeking an Order for Civil Contempt. However, Debtors’ prior motion

   was withdrawn as Gantz’s remitting a payment.

   13.     Gantz’s first and last payment was tendered on or before November 15th 2018, Charles J.

   Schneider P.C. received a check and letter dated November 12th, 2018 comprising a partial payment

   of $550.00 toward the required disgorgement of fees.

   14.    Gantz’s intent to disobey this Court’s requirement of prompt payment became apparent by

   Gantz’s election to set up and take part in an unapproved payment plan wherein Gantz alone could

   elect to send monies in an unspecified amount over an unspecified period of time to satisfy this
                                                                                                     2




16-54594-pjs     Doc 70      Filed 12/28/18          Entered 12/28/18 16:26:10         Page 2 of 9
   Court’s Ordered obligation.

   15.     At the current rate of payment; an average of $183.33 per month, the Court Ordered prompt

   disgorgement of fees would take in excess of nineteen (19).

   16.     As of the date of the within Motion, Gantz has failed to tender the required prompt payment

   pursuant to the Order of the Court and has caused and will cause Debtors to incur additional fees and

   costs associated with the enforcement of the Court’s September 10, 2018 Order.
   17.    Pursuant to LBR 9014-1(g), concurrence was sought on 12/19/2018 and no concurrence
   was received.

   WHEREFORE, Debtors pray as follows:

   A.      That this Court find Gantz in civil contempt pursuant to 11 U.S.C. § 105 for disobeying

   this Court’s Order requiring Gantz to promptly disgorge attorney fees in the amount of $3,500.00

   dated September 10, 2018.

   B.      That this Court Order Gantz to immediately purge himself of his contempt and to

   disgorge attorney fees in the amount of $2,950.00 through the office of Debtors' counsel plus

   any costs.

   C.      That this Court order Gantz to pay Debtors through the office of Debtors' counsel costs

   and attorney fees to be determined from a Bill of Costs to be filed by the Debtors in payment for

   bringing the within motion pursuant to 11 U.S.C. § 105.

   D.      That this Court order Gantz to pay Debtors through the office of Debtors’ counsel the

   sum of $2,000.00 as punitive damages for having to bring this motion pursuant to 11 U.S.C. §

   105.




                                                                                                      3




16-54594-pjs       Doc 70    Filed 12/28/18       Entered 12/28/18 16:26:10           Page 3 of 9
                                              /s/ Charles J. Schneider
                                              CHARLES J. SCHNEIDER, P.C.
                                              CHARLES J. SCHNEIDER (P27598)
                                              NICHOLAS D. CHAMBERS (P72084)
                                              MARY BETH WIMBERLEY (P82137)
                                              Attorneys for Debtor
                                              39319 Plymouth Road, Suite 1
                                              Livonia MI 48150
                                              (734) 591-4890
                                              notices@cschneiderlaw.com
Dated: December 28, 2018




                                                                                      4




  16-54594-pjs    Doc 70   Filed 12/28/18   Entered 12/28/18 16:26:10   Page 4 of 9
                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION
IN RE:
         Garvin D. Freeman
         Kathryn S. Barbour-Freeman
                                                                  Case No. 16-54594-PJS
                                                                  Chapter 13
                                                                  HON. Phillip J. Shefferly
                Debtor(s).
                                            /


                       ORDER FINDING ADAM J. GANTZ IN
              CIVIL CONTEMPT FOR DISOBEDIENCE OF THIS COURT’S
          ORDER DATED SEPTEMBER 10, 2018 COMPELLING ADAM J. GANTZ TO
                          DISGORGE ATTORNEY FEES

         This matter having come on to be heard upon the Debtors’ Motion to find Adam J. Gantz in civil

contempt for disobedience of this Court's Order dated September 10, 2018 compelling Adam J. Gantz to

Disgorge Attorney fees; pursuant to L.B.R. 9014-1 (E.D.M.), a Certification of Non-Response having

been filed, due notice having been thus given, and the Court being fully advised in the premises:

         NOW THEREFORE:

         IT IS HEREBY ORDERED that this Court finds Adam J. Gantz in civil contempt pursuant to 11

U.S.C. § 105 for disobeying this Court’s Order requiring Adam J. Gantz to disgorge attorney fees in the

amount of $3,500.00 dated September 10, 2018.

         IT IS FURTHER ORDERED that Adam J. Gantz shall immediately purge himself of his

contempt and to disgorge attorney fees in the amount of $2,950.00 immediately through the office of

Debtors' counsel.

         IT IS FURTHER ORDERED that Adam J. Gantz shall pay Debtors through the office of Debtors'

counsel costs and attorney fees to be determined from a Bill of Costs to be filed by the Debtors in

payment for bringing the within motion pursuant to 11 U.S.C. § 105.



                                                                                                          1




   16-54594-pjs       Doc 70      Filed 12/28/18      Entered 12/28/18 16:26:10           Page 5 of 9
        IT IS FURTHER ORDERED that Adam J. Gantz shall pay Debtor through the office of Debtor's

counsel the sum of $2,000.00 as punitive damages for having to bring this motion pursuant to 11 U.S.C. §

105.
                                              EXHIBIT 1




                                                                                                      2




   16-54594-pjs      Doc 70      Filed 12/28/18     Entered 12/28/18 16:26:10          Page 6 of 9
                                 UNITED STATES BANKRUPTCY COURT
                                  EASTERN DISTRICT OF MICHIGAN
                                        SOUTHERN DIVISION
IN RE:
         Garvin D. Freeman
         Kathryn S. Barbour Freeman
                                                                             Case No. 16-54594-PJS
                                                                             Chapter 13
                                                                             HON. Phillip J. Shefferly
             Debtors.
________________________________/

                     NOTICE OF MOTION FOR CIVIL CONTEMPT
                        FOR DISOBEDIENCE OF THIS COURT’S
             ORDER DATED SEPTEMBER 10, 2018 COMPELLING ADAM J. GANTZ
                           TO DISGORGE ATTORNEY FEES

        Garvin D. Freeman and Kathryn S. Barbour Freeman , Debtors herein, by and through their
attorney, CHARLES J. SCHNEIDER, have filed papers with the court to find Adam J. Gantz in civil
contempt for disobedience of this Court's Order dated September 10, 2018.

         Your rights may be affected. You should read these papers carefully and discuss them
with your attorney. (If you do not have an attorney, you may wish to consult one.)
         If you do not want the court to grant the motion to incur post petition debt, or if you want the
court to consider your views on the motion, within FOURTEEN (14) days from the date of service of this
motion, you or your attorney must:

         1.      File a written response or an answer explaining your position with1:
         United States Bankruptcy Court 211 West Fort Street, Suite 2100 Detroit, MI 48226

        If you mail your response to the court for filing, you must mail it early enough so the court will
receive it on or before the FOURTEENTH (14th) day from the date of service of this motion.

                  You must also send a copy to:
                  Charles J. Schneider                   Krispen S. Carroll (P49817)
                  Attorney for Debtor(s)                 Chapter 13 Trustee
                  39319 Plymouth Rd., Suite 1            719 Griswold Street, 1100 Chrysler House
                  Livonia, MI 48150                      Detroit, MI 48226-3314

        2.      If a response or answer is timely filed and served, the clerk will schedule a hearing on
the motion and you will be served with a notice of the date, time and location of the hearing.

        If you or your attorney do not take these steps, the court may decide that you do not oppose
the relief sought and may enter an order granting that relief.


         1
          Response or answer must comply with F.R.Civ.P. 8(b), (c) and (e)
                                                                                                                  1




   16-54594-pjs          Doc 70        Filed 12/28/18          Entered 12/28/18 16:26:10            Page 7 of 9
                                                /s/ Charles J. Schneider
                                               CHARLES J. SCHNEIDER (P27598)
                                               NICHOLAS D. CHAMBERS (P72084)
                                               MARY BETH WIMBERLY (P82137)
                                               Attorney for Debtor(s)
                                               39319 Plymouth Rd., Ste. 1
                                               Livonia, MI 48150
                                               (734) 591-4890
                                               notices@cschneiderlaw.com
Dated: December 28, 2018

                                      EXHIBIT 2




                                                                                       2




  16-54594-pjs     Doc 70   Filed 12/28/18   Entered 12/28/18 16:26:10   Page 8 of 9
                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION
IN RE:
         Garvin D. Freeman
         Kathryn S. Barbour Freeman
                                                                Case No. 16-54594-PJS
                                                                Chapter 13
                                                                HON. Phillip J. Shefferly
                Debtor(s).
                                          /

                                        PROOF OF SERVICE

        Kelly A. Murphy, certifies that she is employed by the Law Office of Charles J. Schneider and
that on December 28, 2018, she served a copy of MOTION FOR CIVIL CONTEMPT FOR
DISOBEDIENCE OF THIS COURT'S ORDER DATED SEPTEMBER 10, 2018 COMPELLING THE
ADAM J. GANTZ TO DISGORGE ATTORNEY FEES, NOTICE OF MOTION FOR CIVIL
CONTEMPT FOR DISOBEDIENCE OF THIS COURT'S ORDER DATED SEPTEMBER 10, 2018
COMPELLING ADAM J. GANTZ TO DISGORGE ATTORNEY FEES and PROPOSED ORDER to:

U.S. Trustee                                            Krispen S. Carroll
211 West Fort Street, Room 700                          719 Griswold Ste 1100
Detroit, MI 48226                                       Detroit MI 48226

Adam J. Gantz
The Gantz Law Firm
30903 Northwestern Hwy., Ste 270
Farmington Hills, MI 48334

Garvin D. Freeman
Kathryn S. Barbour Freeman
1515 McCarthy St
Ypsilanti, MI 48198

Electronically pursuant to the court notice of service and to those not electronically registered, by
electronic mail, and by placing documents in an envelope, correctly addressed and placing same in the
U.S. Mail with postage prepaid.

                                                /s/ Kelly A. Murphy
                                                Kelly A. Murphy
                                                CHARLES J. SCHNEIDER, P.C.
                                                39319 Plymouth Rd., Ste. 1
                                                Livonia, MI 48150
                                                (734) 591-4890
                                                notices@cschneiderlaw.com

                                              EXHIBIT 4

                                                                                                        1




   16-54594-pjs      Doc 70      Filed 12/28/18      Entered 12/28/18 16:26:10         Page 9 of 9
